uniform issue list no internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to t ep ra t4 date attention legend corporation a corporation b corporation c program m public administrator division n plan x e dear this is in response to a request for rulings submitted may in which your authorized representative request sec_25 rulings concerning the ability of plan x to make distributions to former participants of the plan supplemented by letters dated date december the request was and date the following facts and representations have been submitted to support your ruling requests corporation a maintains plan x which received a favorable plan x includes a cash or determination_letter from the service on september concluding that the plan is qualified under sec_401 the internal_revenue_code code deferred arrangement described in sec_401 of the code and the participants' accounts are not distributable prior to the employee's separation_from_service death or disability plan x also provides that the accounts of the participants are distributable upon the sale or disposition by corporation a to an unrelated corporation of substantially_all of the assets used in a trade_or_business of corporation a if corporation a continues to maintain the plan after the disposition but only with respect to participants who continue employment with the corporation acquiring such assets of since and until its exit from program m corporation a has maintained an operating division the program m unit that was dedicated solely to serving as intermediary and a program m carrier pursuant to separate contracts with the public administrator the government_entity responsible for administering program m and a carrier corporation a's program m unit processed program m claims on behalf of the public administrator as an intermediary a program m the program m unit was the sole division of corporation a responsible for performing the program m contracts and the program m unit provided no other services for corporation a the the program m unit operated in separate facilities that were physically and in most cases geographically separated from corporation a's private sector business operations program m unit had separate management employees who were substantially_all responsible for the operations of the unit accounting and financial activities of the program m unit were performed within the unit and were required by the contract with the public administrator to be segregated from corporation a's private sector business also the budget for the program m unit which was funded exclusively by the public administrator was approved by the public administrator and was completely segregated from corporation a's other business costs associated with funding benefits for the program m unit were accounted for separately on corporation a's books_and_records and the public administrator reimbursed corporation a for all allowable costs associated with the funded benefits for program m unit employees similarly the in date corporation a notified the public in response the public administrator sought out and as part of the program m carrier transition administrator that it was terminating its program m carrier contract designated corporation b as a replacement contractor hereinafter carrier replacement contractor replacement contractor is not related to corporation a corporation a transferred all of the equipment used in the performance of the program m carrier contract that was not needed to perform services under the program m intermediary contract to the carrier replacement contractor transferred consisted primarily of desk chairs and desk top computers the carrier replacement contractor paid corporation a an amount equal to the book_value of the equipment transferred the carrier or affiliated with the equipment in connection with the termination of the program m carrier contract corporation a terminated its program m unit employees dedicated to performance of services under the program m carrier contract employees were terminated on october date transferred to the carrier replacement contractor was approximately dollar_figure and that virtually all of the by letter dated it was stated that the book_value of assets corporation a's program m carrier 3ar approximately terminated employees were hired by the carrier replacement contractor corporation a's former program m unit employees who now work for the carrier replacement contractor are no longer active participants in plan x corporation a retained no interest in the program m carrier contract the program m carrier operations equipment or employees and was directed by the public administrator to transfer its program operations to the carrier replacement contractor corporation a's former program m unit employees hired by the carrier replacement contractor do not provide services associated with the ongoing activities -of corporation a on date corporation a notified the public an operating division of in response the public administrator as a replacement contractor hereinafter or affiliated with also the intermediary replacement contractor administrator that it was terminating its program m intermediary contract sought out and designated division n corporation c intermediary replacement contractor replacement contractor is not related to corporation a for the program m intermediary contract is not the same as affiliated with or related to the carrier replacement contractor for the program m carrier contract program m intermediary employees were terminated on date as is typical in this type of situation the public administrator directed that the intermediary replacement contractor hire corporation a's qualified and interested managers and staff dedicated to the performance of services under the program m intermediary contract the intermediary corporation a's by letter dated date it was stated that the book_value of assets transferred to the proaram m tntermediary replacement contractor was approximately of the approximately employees of the program m unit dedicated to performance of services under the program m intermediary contract who were terminated from employment with corporation a most of them were hired by the intermediary replacement contractor and that br corporation a's former program m unit employees who now work for the intermediary replacement contractor are no longer active participants in plan x employees hired by the intermediary replacement contractor do not provide services associated with the ongoing activities of corporation a the former program m unit following the transfer of assets to the carrier and intermediary replacement contractors and the termination of all program m unit employees by corporation a the program m unit will be dissolved and corporation a will no longer be engaged in the business of processing program m claims corporation a continues to maintain plan x there will be no direct transfer of assets from plan x to another qualified_retirement_plan maintained by the carrier or intermediary replacement contractors in a transaction subject_to sec_414 of the code carrier replacement contractor nor the intermediary replacement contractor are required to be aggregated with corporation a or its affiliates under sec_414 c m or of the code it has been represented that neither the by letter dated date ruling_request sec_2 and were withdrawn and ruling_request sec_1 and renumbered a sec_1 and respectively were revised to read as follows that a distribution can be made from plan x to each participant who terminated employment with corporation a as a result of corporation a terminating its program m carrier contract and who became an employee of the carrier replacement contractor on grounds that a separation_from_service has occurred within the meaning of sec_401 k b i i of the code that a distribution can be made from plan x to each participant who terminated employment with corporation a as a result of corporation a terminating its program m intermediary contract and who became an employee of the intermediary replacement contractor on grounds that there was a disposition of substantially_all of the assets used e in a trade_or_business within the meaning of sec_401 k a ii of the code with respect to the first ruling_request section of the code provides in relevant part k b i distributions from a qualified_cash_or_deferred_arrangement may not be made earlier than the occurrence of certain stated events provides that one of these distributable events is the employee's separation_from_service b i i of the code further sec_401 that revrul_2000_27 2000_21_irb_1016 date or less ie of the code under the facts of the revenue_ruling an most of the employees of the former of the assets of a trade_or_business between two discusses the sale of less than substantially_all than unrelated employers employer former employer sells less than of the assets used in a trade_or_business of the former employer to another employer new employer an entity not required to be aggregated with the former employer under sec_414 m employer associated with the transferred assets the transferred employees are hired by the new employer and continue to perform without interruption and in the same capacity the same functions for the new employer that they performed for the former employer and they no longer perform services for the former employer employer does not assume the assets and liabilities of the applicable_portion of the 401_k_plan of the former employer the revenue_ruling holds that the transferred employees are not employed in a continuation of the same trade_or_business and that the change in their employment status is sufficient to constitute a separation_from_service within the meaning of sec_401 k b i i distributions from the 401_k_plan of the former employer to the transferred employees of the code that permits in addition the new c we believe that the program m unit is a single trade_or_business of corporation a for purposes of sec_401 the code we also view the facts in this case as presenting a situation in which corporation a has disposed of its program m unit in two stages the program m unit occurred upon the termination of the program the first stage of the termination of of 3b this transaction did not m carrier contract by corporation a resulting in the sale of less than of the assets used in the program m unit to the carrier replacement contractor constitute a sale of substantially_all the assets used ina trade_or_business within the meaning of sec_401 plan x may distribute the accounts of the employees terminated by corporation a and hired by the carrier replacement contractor if the change in their employment status as a result of the sale to the carrier replacement contractor constitutes a separation_from_service within the meaning of sec_401 however under rev_rul b i i of the code a ii of the code under the facts in this case we find that the underlying requirements of revrul_2000_27 have been met namely that there was a sale of less than of the assets of a trade_or_business of corporation a to an unrelated employer that the terminated employees who continue to perform the same services for the carrier replacement contractor that they used to perform for corporation a no longer perform services for corporation a and that no plan maintained by the carrier replacement contractor has assumed any portion of the assets and liabilities of plan x applicable to the employees terminated by corporation a a sufficient change in the employment status of these terminated employees to constitute a separation_from_service within the meaning of sec_401 their employment with corporation a terminated thus we find that there has been b i i as of the date accordingly with respect to ruling_request we conclude that a distribution can be made from plan x to each participant who terminated employment with corporation a as a result of corporation a terminating its program m carrier contract and who became an employee of the carrier replacement contractor on grounds that a separation_from_service has occurred within the meaning of sec_401 b i i of the code with respect to the second ruling_request sec_401 k b i distributions from a qualified_cash_or_deferred_arrangement may not be made earlier than the occurrence of certain stated events of the code provides in relevant part that b i ii further provides that one sec_401 bh -e- a disposition of trade or a ii provides for sec_401 of these distributable events is business_assets within the meaning of sec_401 a ii of the code distributions from a qualified_cash_or_deferred_arrangement upon the disposition by a corporation of substantially_all of the assets within the meaning of sec_409 used by such corporation in a trade_or_business of such corporation to an unrelated corporation but only with respect to employees who continue employment with the corporation acquiring such assets of the income_tax regulations concerning a disposition by a corporation of substantially_all the assets within the meaning of sec_409 used by the corporation in a trade_or_business of the corporation to an unrelated corporation see sec_1 k -1 d iv sec_1_401_k_-1 of the regulations provides rules i this the seller must maintain the plan the employee receiving the distribution must applicable to distributions upon the sale of assets regulation requires that and the purchaser may not maintain the plan after the disposition ii continue employment with the purchaser of the assets distribution must be in connection with the disposition of the assets and iv the sale of substantially_all the assets used in a trade_or_business means the sale of at least percent of the assets and an unrelated entity is one that is not required to be aggregated with the seller under code sec_414 c k -1 d part that a distribution may be made upon a sale or disposition of assets only if within the meaning of sec_402 of the regulations provides in pertinent o after the sale_or_other_disposition a lump sum distribution of the code section iii m the or is it sec_1 k -1 d iii of the regulations provides in part that except in unusual circumstances a distribution will not be treated as having been made in connection with a disposition of assets unless it is made by the end of the second calendar_year after the calendar_year in which the disposition occurred we believe that the second stage of the termination of the program m unit occurred upon the termination of the program m intermediary contract by corporation a resulting in the sale ie those of all the remaining assets of the program m unit assets which had been used exclusively by employees dedicated to the performance of services under the program m intermediary contract and those assets which had been used by both the employees dedicated to performance of services under the program m intermediary contract and the employees dedicated to performance of services under the program m carrier contract this second stage transaction falls within the meaning of a ii of the code because it constitutes sec_401 the disposition of substantially_all of the assets used ina trade_or_business of corporation a to an unrelated corporation the intermediary replacement contractor accordingly with respect to ruling_request we conclude that a distribution can be made from plan x to each participant who terminated employment with corporation a as corporation a terminating its program m intermediary contract and who became an employee of the intermediary replacement contractor on grounds that there was a disposition of substantially_all of the assets used in a trade_or_business within the meaning of sec_401 a ii of the code a result of this ruling is applicable only if distributions from plan x to the employees who continued employment with the intermediary replacement contractor are made by the end of the second calendar_year after the calendar_year in which the disposition was completed and sum distributions within the meaning of sec_402 the code or sec_402 d beginning after date the distributions are lump of the code for tax years of these rulings are based on the assumption that plan x has complied at all times relevant to these rulings with the requirements of sec_401 and sec_401 of the code this letter_ruling is directed only to the taxpayer that requested it may not be used or cited by others as precedent sec_6110 of the code provides that it bh the original of this letter_ruling has been sent to your authorized representative in accordance with a power_of_attorney on file with this office sincerely yours plan ipkin alan pipkin manager employee_plans technical group tax exempt government entities division enclosures deleted copy of letter_ruling form_437 3a
